DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/171053, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The specification fails to disclose the subject matter for at least each of claims 1-13.  It is not entirely clear if applicant wishes these to be distinct matter from the prior filed disclosures, and thereby invoke the denial of priority of the parent applications under 35 USC 120.  See also MPEP 2163 II. 
Claim 1 describes something (87% of deformed nonrecrystallized aluminum in the “object”) that is altogether different from what was in the specification (87% aluminum within the composition of the aluminum alloy in the cold worked nonrecrytallized “object”).  This discrepancy means that claim 1 now has a scope outside of what applicant has heretofore chosen to disclose.  Each dependent claim is thus also not described.  


Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
The specification fails to disclose the subject matter for at least each of claims 2, 4-7, 12.  It is not entirely clear if applicant wishes these to be distinct matter from the prior filed disclosures, and thereby invoke the denial of priority of the parent applications under 35 USC 120.  See also MPEP 2163 II. 
Claim 1 describes something (87% of deformed aluminum alloy in the “object”) that is altogether different from what was in the specification (87% of aluminum within the composition of the aluminum alloy in the cold worked “object”).  This discrepancy means that claim 1 now has a scope outside of what applicant has heretofore chosen to disclose.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
having an energy greater than about 0.5 J/m2" in claims 1 and 14 is a relative term which renders the claim indefinite.  The term "energy greater than about 0.5 J/m2" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case it is not clear what the metes and bounds of the limitation are.  Applicant seems to describe the property of the grain boundary energy as an example structure representative of a cold worked material (spec., [0050]).  It is not clear what range of grain boundary energy would be included.  Would this cover all cold worked materials or only some?  Would a cold worked alloy with a grain boundary energy of 0.4 J/m2 meet the limitation of the claim?    
Each of claims 2-13 and 15-21 respectively depends on claims 1 and 14, and is also indefinite.  

The term "having an energy greater than about 0.5 J/m2" in claims 1 and 14 is indefinite.  It is not clear what would be included and excluded by the claim.  Applicant seems to describe the property of the grain boundary energy as an example structure representative of a cold worked material (spec., [0050]).  Would a material having only a singular high energy boundary match the criteria?  Would the material have to have an average of such grain boundary energy across a sample of grain boundaries?  If this limitation is actually a stand-in for a measure of cold work, then it is not clear what degree of cold work is being limited.  
Each of claims 2-13 and 15-21 respectively depends on claims 1 and 14, and is also indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”).
Regarding claim 1, Woodall teaches a composition for splitting water into hydrogen and hydroxide, which comprises aluminum metal and an alloy of indium and gallium (See abstract or Summary of the Invention).  Woodall teaches that the aluminum may be mixed with tin ([0012]), thus defining an aluminum alloy.  Woodall teaches that the aluminum material may be in the form of spherical or rod-shaped pellets (see [0047]-[0048]), thus describing at least one aluminum “object.”  Woodall teaches that the alloy of indium and gallium is a eutectic composition ([0059]-[0061]).  Woodall describes that the aluminum “solid-state component” and the indium “liquid metal alloy” are combinable to react with water in order to produce hydrogen (see [0012], [0068]-[0080], and Examples 1 thru 3 and Figs 10-12).  
Woodall teaches that aluminum includes a passive oxide as claimed ([0027]).  
Woodall describes that an alloy of 90/10 or 98/2 aluminum/tin may be used (See Examples 1-3).  
Woodall in view of Ishida does not describe any values as to what the amount of deformed unrecrystallized aluminum would be.  However, Ishida describes that the aluminum grains become “fiber shape” (see [0048]).  In this case, the cold working treatment is clearly taught to generate a fibrous grain, and additionally to promote the reaction of water with the aluminum metal for generating hydrogen (cited above).  Ishida teaches the same type of microstructure claimed, applied by cold work, in the same material, used for the same purpose as applicant.  Thus the claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  


Woodall does not teach that the at least one aluminum object is cold worked and unrecrystallized.  Woodall does not teach that the at least one object has a high energy grain boundary with energy greater than about 0.5 J/m2.  
Ishida teaches a hydrogen gas generating method which includes bringing aluminum alloy that has been subjected to a rolling treatment or a powdering treatment into water (See abstract or Summary).  Ishida teaches that the aluminum may be combined with metal such as Sn and In, which will form liquid for the reaction (See [0037]-[0039]).  Ishida teaches that gallium may also be added ([0042]-[0046]).  Ishida teaches that it is preferable that the aluminum be rolled (see [0047]-[0048]).  Ishida teaches that by such a rolling the aluminum grains become fibrous (non-recrystallized), and form cracks which allow water to penetrate and more fully react ([0048]).  It is believed that this would also necessarily include the oxide of the alloy.  
Regarding the grain boundary energy, Ishida does not describe any values as to what the grain boundary energy would be.  However, Ishida describes that the aluminum grains become “fiber shape” (see [0048]).  In this case, the cold working treatment is clearly taught to generate a fibrous grain, and additionally to promote the reaction of water with the aluminum metal for generating hydrogen (cited above).  Ishida teaches the same type of microstructure claimed, applied by cold work, in the same material, used for the same purpose as applicant.  Additionally, as noted in the rejections under 35 USC 112,, it appears that applicant discloses the claimed grain boundary energy as a representative value for cold worked materials in general.  Thus the claimed property would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Regarding claims 2- 5, Woodall teaches the same types of Ga/In/Sn eutectic alloys as claimed (See [0059]-[0060]).  
Regarding claim 6, Woodall teaches that the two components for the reaction are in a “solid-like” mixed state, in which the solid metal exists and the liquid component is a liquid within the solid (see [0036]).  Thus Woodall envisions wherein the eutectic exists as wetting the grain boundaries of the aluminum.  
Regarding claim 7, Woodall teaches spherical pellets of the aluminum material (see [0047]-[0048]).
Regarding claim 8, Woodall teaches diameters of greater than about 10 mm (See [0048]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case the size of greater than 10 is close enough to the calim size of less than 10 that the skilled artisan would expect the two hydrogen generation materials to generate hydrogen similarly.  
Regarding claim 11, Ishida teaches that the grains become fiber shape ([0048]). 
Regarding claims 12-13, the same materials combined in the same way would have been reasonably expected to have exhibited similar properties.  What is claimed would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”) as applied to claim 1 above, and further in view of US 2002/0088178 A1 (hereinafter “Davis”).
Regarding claims 9-10 and 20, Woodall in view of Ishida does not teach a spool of wire. 
Davis teaches a hydrogen generation apparatus (title, Fig. 5, Summary).  Davis teaches that the hydrogen generation apparatus includes a spool of fuel material (Fig 5, Summary).  Davis teaches that by use of such an arrangement, the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]), and further to have used the spool of wire form for the fuel, as taught by Davis, because Davis teaches the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/134757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application does not disclose the materials as a “kit,” but rather discloses them as a “activated aluminum fuel.”  The materials are claimed in the instant application as separate entities which have been combined, and therefore the “kit” including the separate entities is considered to render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-21 of copending Application No. 16/804676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses the materials as a “inflation system.”  The materials are claimed in the copending application read on a “kit” as claimed, and therefore the “kit” including the separate entities is considered to be obvious over the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10745789. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s patent claims do not disclose the materials as a activated fuel, but rather discloses them as used in a method to generate hydrogen.  The materials are . 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER

Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734